Per Curiam,
The learned judge below summed up his findings of facts and law in these words : “ There was no reduction or impairment of capital stock by reason of the transactions sought to be called in question. It would be a new application of equitable principles that would condemn, upon the suggestion of subsequent creditors, those transactions of a corporation which had for their object, and which in fact did improve the financial condition of the corporation by reducing its liabilities $27,500 at a cost of less than $5,000, in reduction of real estate which was not needed in the operation of its plant. No elaboration of this statement of the facts can add to its potency in passing upon the merits of the case, and the legal effect of it is to entirely sweep away the equitable grounds on which the plaintiff bases his right to relief.”
On this finding the decree is affirmed.